Citation Nr: 1015155	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  04-42 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 
2001, for the grant of service connection for chronic 
impingement syndrome of the right shoulder.

2.  Entitlement to an effective date earlier than June 5, 
2001, for the grant of service connection for eczema.

3.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a neuropsychiatric 
condition, to include as secondary to service-connected 
disabilities.

5.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a disability 
manifested by fatigue, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a disability 
manifested by headaches, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a disability 
manifested by joint pain, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1984 and January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

In December 2008, the Veteran appeared and offered testimony 
in support of his claim before a Veterans Law Judge (VLJ), 
and the Veteran's testimony on that occasion has been 
transcribed and associated with his claims file.  The Veteran 
was apprised that the VLJ who conducted that Travel Board 
hearing is no longer with the Board and that, as a result, 
the Veteran could have an additional hearing before another 
VLJ who would issue the final decision in his appeal.  
However, in a February 2010 written communication, he 
declined this opportunity.  See 38 C.F.R. § 20.707.

Also, subsequent to the issuance of the most recent 
Supplemental Statement of the Case, additional evidence, 
including VA treatment records, were associated with the 
claims folder.  However, this evidence does not relate to or 
have a bearing on the effective date issues on appeal.  
Therefore, the Board may promulgate a final decision on the 
merits of these claims without referring the evidence to the 
originating agency for review and readjudication.  See 38 
C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2009).

The issues of service connection for a sleep disorder and 
disabilities manifested by fatigue, headaches, and joint 
pain, all to include as due to an undiagnosed illness, and 
service connection for left carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew in writing and on the record his 
substantive appeal concerning the issues of entitlement to 
service connection for a skin condition and a 
neuropsychiatric condition.

2.  The initial communication or action indicating an intent 
to apply for service connection for a right shoulder 
disability was received by VA on July 11, 1996, and 
entitlement to such benefits had arisen by that date. 

3.  The RO denied service connection for skin conditions 
including eczema in a determination mailed on April 28, 1998, 
and that that determination became final.  

4.  The first communication or action indicating an intent on 
behalf of the Veteran to apply for service connection for 
eczema or any skin disorder subsequent to April 28, 1998, was 
a statement received by VA on May 12, 2001.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to a neuropsychiatric condition, to 
include as due to an undiagnosed illness, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to a skin condition, to include as due 
to an undiagnosed illness, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for an effective date of July 11, 1996, but 
no earlier, for the grant of service connection for chronic 
impingement syndrome of the right shoulder have been met.  38 
U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 C.F.R. §§ 3.155(a), 
3.400, 20.201, 20.302 (2009).

4.  The criteria for an effective date of May 12, 2001, but 
no earlier, for the grant of service connection for eczema 
have been met.  38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400, 20.201, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the Veteran withdrew the claims of service connection 
for a skin condition and a neuropsychiatric condition, both 
in a written statement received in December 2008 and on the 
record at the December 2008 Board hearing.  As no allegations 
of errors of fact or law for remain appellate consideration 
regarding these claims, the Board does not have jurisdiction 
to review them and they are dismissed.

The Veteran is seeking an effective date earlier than March 
15, 2001, for the grant of service connection for chronic 
impingement syndrome of the right shoulder and an effective 
date earlier than June 5, 2001, for the grant of service 
connection for eczema.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veteran's right shoulder and eczema claims arise from his 
disagreement with the effective date following the grants of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to VA's duty to assist, the Board notes that service 
treatment records have been obtained, as well as pertinent VA 
and private medical records, written statements from the 
Veteran, and the Veteran's testimony at his February 2005 
local RO hearing and December 2008 Board hearing.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

The effective date of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  Generally, the effective date for 
compensation based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination becomes final.  The date of mailing the 
letter of notification of the determination is presumed to be 
the same as that letter for purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result constitutes a 
notice of disagreement.  While special wording is not 
required, the notice of disagreement must be in terms which 
can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Chronic Impingement Syndrome of the Right Shoulder

After reviewing the record, the Board finds that a disability 
rating of July 11, 1996, but no earlier, is warranted for the 
grant of service connection for chronic impingement syndrome 
of the right shoulder.

The Veteran filed a service connection claim for a shoulder 
disability, along with medical evidence containing a 
diagnosis of rotator cuff syndrome, on July 11, 1996.  The RO 
denied the claim in an August 1996 rating decision on the 
basis that the claim was not well-grounded, and mailed the 
decision on August 20, 1996.  In a written communication 
received by the RO on August 30, 1996, the Veteran expressed 
disagreement with the August 1996 rating decision regarding 
his claimed rotator cuff injuries, indicated that his 
shoulder pain was service connected, requested that the RO 
look again at his rotator cuff claim, and expressed the 
opinion that his claim was well-grounded.  

In a September 2003 letter to the Veteran, the RO noted that 
it had overlooked a prior appeal of the August 1996 rating 
decision relating to the issue of service connection for a 
rotator cuff syndrome.  The RO issued a Statement of the Case 
on the issue, dated in September 2004, which was mailed to 
the Veteran on September 29, 2004.  The Veteran filed a 
timely substantive appeal to the Board with respect to the 
issue, which was received by the RO on November 5, 2004.  

In an October 2007 rating decision, the RO granted the 
Veteran's claim for chronic impingement syndrome of the right 
shoulder, with an effective date of March 15, 2001.  
According to the decision, the basis of the effective date 
that the RO had received an application to reopen the 
Veteran's claim for service connection for a right shoulder 
injury on March 15, 2001.  

However, the Veteran timely initiated the appeal process of 
the August 1996 rating decision denying his July 11, 1996, 
claim for a right shoulder disability, and no decision on the 
matter was final prior to the October 2007 rating decision 
granting the benefit sought.  Therefore, the July 11, 1996, 
service connection claim remained pending until it was 
granted.

July 11, 1996, was the date of the Veteran's service 
connection claim for a right shoulder disability, and the 
medical evidence indicates that entitlement to service 
connection had arisen by that date.  Furthermore, the record 
reflects no communication or action indicating an intent to 
apply for service connection prior to that date.  Thus, an 
effective date of July 11, 1996, for the grant of service 
connection for chronic impingement syndrome of the right 
shoulder is warranted.

Eczema

After reviewing the record, the Board finds that a disability 
rating of May 12, 2001, but no earlier, is warranted for the 
grant of service connection for eczema.

In a March 1998 rating decision, the RO denied service 
connection for skin conditions including eczema.  The letter 
of notification of the determination was mailed on April 28, 
1998, and neither the Veteran nor his representative filed a 
notice of disagreement with the determination within one year 
of that date.  Thus, that determination became final.  

The first communication or action indicating an intent on 
behalf of the Veteran to reopen the claim for service 
connection for eczema or any skin disorder subsequent to 
April 28, 1998, was a statement from the Veteran received by 
VA on May 12, 2001.  The subsequent final adjudication of the 
May 12, 2001, claim was the RO's grant of service connection 
for eczema in October 2007.  Thus, the proper effective date 
for the grant of service connection for eczema is May 12, 
2001.

The Board recognizes that subsequent to the date of the March 
1998 rating decision, the Veteran submitted a letter to the 
RO, which was received on April 1, 1998, and in which in the 
Veteran argued that his skin condition was service connected 
and requested a VA examination in connection with his service 
connection claim.  However, the letter does not express 
disagreement with the March 1998 rating decision.  Moreover, 
the communication was not received by the RO within one year 
from April 28, 1998, which was the date that the RO mailed 
notice of the March 1998 determination to the Veteran as 
required under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.

The Board also acknowledges the Veteran's testimony during 
the December 2008 Board hearing that his effective date 
should go back to June 1997 or earlier.  Further, any 
outstanding service connection claim for the Veteran's eczema 
was denied in the March 1998 rating decision, which became 
final when the Veteran did not appeal it within a year of 
April 28, 1998.  In this regard, the Board notes that 
although the RO denied the Veteran's claim in March 1998 on 
the basis that it was not well grounded under the law then in 
effect, because he received notice of the decision in an 
April 9, 1998, the determination became final on April 9, 
1999, i.e., prior to July 14, 1999, so Section 7 of the VCAA 
does not apply.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099.

Therefore, an effective date of May 12, 2001, but no earlier, 
for the grant of service connection for eczema is warranted.


ORDER

An effective date of July 11, 1996, but no earlier, for the 
grant of service connection for chronic impingement syndrome 
of the right shoulder is granted, subject to the law and 
regulations governing the award of monetary benefits.

An effective date of May 12, 2001, but no earlier, for the 
grant of service connection for eczema is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

REMAND

The issues of service connection for a sleep disorder and 
disabilities manifested by fatigue, headaches, and joint 
pain, all to include as due to an undiagnosed illness, and 
service connection for left carpal tunnel syndrome, must be 
remanded for the following reasons.

Subsequent to the most recent Supplemental Statement of the 
Case, additional evidence including VA treatment records was 
associated with the claims folder.  As such evidence is 
pertinent to the Veteran's service connection claims relating 
to an undiagnosed illness, they must be remanded to the 
originating agency for review of the new evidence and 
readjudication of the claims.  See 38 C.F.R. §§ 19.31(b), 
19.37(a), 20.1304(c) (2009).

Also, during the December 2008 Board hearing, the Veteran 
testified that he had had problems sleeping since returning 
from his Persian Gulf service, and that his service-connected 
back and neck disabilities exacerbated his sleep problems.  
In this regard, private treatment records indicate that a 
June 2002 sleep study was consistent with a diagnosis of 
upper airway resistance syndrome with severe sleep 
fragmentation.  The Veteran also testified that he suffered 
fatigue or lack of energy on a daily basis, that he suffered 
headaches approximately once a week, which he believed may 
have been aggravated by his cervical spine disability, and 
that he suffered daily joint pain in the hips, knees, and 
hands.  In light of the Veteran's testimony and the medical 
evidence of record, he should be afforded a VA examination to 
determine whether he has any sleep disorder or disabilities 
manifested by fatigue, headaches, or joint pain related to 
his period of service, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

Finally, in a statement received by VA in August 1996, the 
Veteran expressed disagreement with an August 1996 rating 
decision denying service connection for left carpal tunnel 
syndrome.  Because the filing of a notice of disagreement 
initiates appellate review, the claim must be remanded for 
the preparation of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	The Veteran should be afforded a VA 
examination by a physician or 
physicians with appropriate expertise 
to determine if he has any sleep 
disorder, disability manifested by 
fatigue, disability manifested by 
headaches, or disability manifested by 
joint pain related to service.  The 
claims folder must be provided to and 
reviewed by the examiner.  Based on 
examination results and a review of the 
claims folder, the examiner should 
provide an opinion with respect to each 
of the claimed disorders as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to (1) his period 
of service, (2) undiagnosed illness or 
medically unexplained chronic 
multisymptom illness, or (3) any 
service-connected disability including 
his cervical spine condition, chronic 
impingement syndrome of the right 
shoulder, mid thoracic pain, eczema, 
deformity of the right biceps, and 
bilateral hearing loss.  The rationale 
for each opinion expressed must also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	With respect to the issue of service 
connection for left carpal tunnel 
syndrome, the RO should furnish the 
Veteran and his representative a 
Statement of the Case in accordance 
with 38 U.S.C.A. § 7105 (West 2002).  
The Veteran and his representative 
should clearly be advised of the need 
to file a Substantive Appeal following 
the issuance of the Statement of the 
Case if the Veteran wishes to complete 
an appeal from that decision.

5.	Then, the RO or the AMC should 
readjudicate the remaining issues on 
appeal.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


